Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner (Reg. No. 54865) on September 13, 2021.

The application has been amended as follows: 

2. 	(Currently Amended) The method of claim 1, further comprising: 
determining another preference for a plurality of network slices identified by the plurality of S-NSSAI; and 
wherein performing the one or more actions comprises: performing the one or more actions based on determining the other preference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards a device determining preference of a first application of a first user equipment relative to a second application associated with a single network slice.  The preference is 
The prior art does not teach or suggest “determining, by the device and based on the plurality of S-NSSAI being configured as a group of associated S-NSSAI, a preference for the first application relative to a second application associated with a single network slice” and subsequently “performing, by the device, one or more actions based on determining the preference to thereby facilitate functionality of the first application” as claimed by independent claim 1 in conjunction with all other claimed limitations in their entirety.  Independent claims 8 and 15 claim similar subject matter and are therefore rejected for similar reasoning.
In the closest prior art, applications may be associated with one or more S-NSSAI (i.e. see Pub. No. 2020/0187106 A1), and a resulting policy is created which includes a prioritized list of associated S-NSSAIs for each application.  However, this art does not teach or suggest the above recited limitation in combination with all other claimed limitations, and at best prioritizes S-NSSAI for each application, rather than prioritizing an application having a plurality of associated S-NSSAI over an application associated with a single network slice.
In another close prior art, Pub. No. US 2020/0077327 A1, priorities are used to prioritize network slice service requests by using a priority value for the associated network slices, the priorities are applied on an individual slice basis, and thus fails to teach or suggest the above recited limitation in combination with all other claimed limitations.
In yet another close prior art, Pub. No. US 20200260330 A1, S-NSSAI priorities are utilized for updating route selection policies at terminals, but fails to teach or suggest the above recited limitation in combination with all other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.